Case 2:20-cv-11360-GCS-DRG ECF No. 14 filed 07/16/20   PageID.205   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

LAWRENCE PILLOW,

                  Plaintiff,
                                          Case No. 20-CV-11360
vs.
                                          HON. GEORGE CARAM STEEH

JOSHUA HENRY, et al,

              Defendants.
_____________________________/

                ORDER DENYING DEFENDANT HENRY’S
               MOTION TO DISMISS AS MOOT [ECF No. 6]

      This matter is before the court on defendant Joshua Henry’s motion

to dismiss under Fed R. Civ. P. 12(b)(6) which was filed on June 18, 2020

[ECF No. 6]. Plaintiff Lawrence Pillow filed an amended complaint on June

30, 2020, in which he clarified his claims and added two defendants [ECF

No. 10].

      Federal Rule of Civil Procedure 15(a)(1)(B) provides that a plaintiff

may amend his or her complaint as a matter of course and without leave of

court within twenty-one days after service of a motion under Rule 12(b).

Given that plaintiff filed his amended complaint within twenty-one days after


                                      1
Case 2:20-cv-11360-GCS-DRG ECF No. 14 filed 07/16/20               PageID.206   Page 2 of 2




Henry’s filing, the amended complaint supersedes the previous complaint

and controls the case. Calhoun v. Bergh, 769 F.3d 409, 410 (6th Cir.

2014). Therefore, the court denies defendant Henry’s motion to dismiss

as moot.

      So ordered.

Dated: July 16, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     July 16, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                             2
